Citation Nr: 1025635	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-26 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for cervical myelopathy, to 
include as secondary to the Veteran's service- connected 
residuals of radiculopathy with right foot drop and his service-
connected intervertebral disc syndrome of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1971 to June 
1976.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefit sought on appeal.  


FINDING OF FACT

The Veteran's cervical myelopathy is related to his service-
connected residuals of radiculopathy with right foot drop and his 
service-connected intervertebral disc syndrome of the lumbar 
spine.


CONCLUSION OF LAW

The Veteran's cervical myelopathy is aggravated by his service-
connected residuals of radiculopathy with right foot drop and his 
service-connected intervertebral disc syndrome of the lumbar 
spine.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish direct service connection, the record must contain: 
(1) medical evidence of a current disorder; (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder, and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Secondary service connection may be established when there is 
causation or aggravation of a Veteran's non-service connected 
condition that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. at 448.

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of matter, the benefit of the doubt 
will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Here, the Veteran's service treatment records do not demonstrate 
treatment for or a diagnosis of a cervical myelopathy.  Moreover, 
there are no nexus opinions of record linking the Veteran's 
cervical myelopathy to active service.  The Veteran, however, 
does not contend that his cervical myelopathy first manifested 
during service, but rather contends that it was caused or 
aggravated by his service-connected residuals of radiculopathy 
with right foot drop and his service-connected intervertebral 
disc syndrome of the lumbar spine.

In this regard, a VA examination was conducted in January 2008.  
The examiner determined that "[t]he Veteran's current cervical 
condition is not caused by or a result of his service-connected 
lumbar condition."

However, a causal link is not required for service connection on 
a secondary basis.  A showing that the service-connected 
disability aggravates the disorder at issue will also satisfy the 
requirements for service connection on a secondary basis.  Here, 
it does not appear that the VA examiner was asked to provide an 
opinion as to whether the Veteran's service-connected residuals 
of radiculopathy with right foot drop and his service-connected 
intervertebral disc syndrome of the lumbar spine aggravated his 
cervical myelopathy.  At his January 2010 hearing, the Veteran 
and his wife testified that in November 2006 the Veteran's 
service-connected right foot dug into the carpet.  He stated that 
his left leg was weak due to his service-connected intervertebral 
disc syndrome of his lumbar spine, and thus he was unable to 
catch himself.  The Veteran subsequently fell into the wall and 
floor.  He instantly felt a stinging sensation through his arms 
and a stiff neck.  The Veteran essentially contends that his 
service-connected disabilities caused him to fall, thereby 
causing him to injury his neck.

The Board notes that lay statements may be competent to support a 
claim for service connection by supporting the occurrence of lay- 
observable events or the presence of the disorder or symptoms of 
the disorder subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disorder even where 
not corroborated by contemporaneous medical evidence); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (finding, "although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

In this case, the Board finds that the Veteran is competent to 
report symptoms following his fall because this requires only 
personal knowledge as it comes to him through his senses.  Layno, 
6 Vet. App. at 470.  

The Board also finds that the Veteran's statements are credible.  
In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Here, as discussed, the Veteran's contentions are consistent with 
the medical record as a whole.  The medical evidence confirms 
that he did fall and did suffer neck pain as a result.  Also, his 
statements are internally consistent as the Veteran has never 
alleged any etiology for his disorder other than the fall at his 
home.  The Board further notes the presence of this consistency 
in statements made to VA and private treatment providers.  See 
Rucker, 10 Vet. App. at 73 (observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate; statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).

The lay evidence in this case is further supported by the 
objective, medical record.  Private treatment records from 2007 
to 2009 note the Veteran's complaints of progressive weakness in 
the legs and back with ambulation and falling.

Thus, the Board finds that service connection for cervical 
myelopathy is warranted on a secondary basis because the evidence 
is at least in relative equipoise.  As such, the appeal is 
granted.




Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating the Veteran's claim for service connection.  
This is so because the Board is taking action favorable to the 
Veteran by granting service connection for the claim on appeal; a 
decision at this point poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim for service connection for cervical myelopathy, 
secondary to the Veteran's residuals of radiculopathy with right 
foot drop and his service-connected intervertebral disc syndrome 
of the lumbar spine, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


